Exhibit 99.1 Press Release Triad Guaranty Inc. Reports 2010 Third Quarter Results Earnings Include Income Attributable to Debt Repurchase and Realized Investment Gains WINSTON-SALEM, N.C., November 11, 2010 Triad Guaranty Inc. (OTCBB: TGIC) today reported net income of $54.0 million, which includes $29.6 million attributable to the repurchase of its long-term debt (reported as an extraordinary item) and $14.7 million attributable to realized investment gains, for the third quarter ended September 30, 2010 compared to net income of $79.1 million for the second quarter of 2010 and a net loss of $101.9 million for the third quarter of 2009.The 2010 third quarter diluted income per share was $3.56 ($1.61 per share before extraordinary item) compared to diluted income per share of $5.24 for the 2010 second quarter and diluted loss per share of $6.78 for the 2009 third quarter. The net income for the nine months ended September 30, 2010 was $105.3 million ($75.7 million before extraordinary item) compared to a net loss of $516.5 million for the nine months ended September 30, 2009.The diluted income per share was $6.96 ($5.00 per share before extraordinary item) for the nine months ended September 30, 2010 compared to a diluted loss per share of $34.44 for the nine months ended September 30, 2009. Ken Jones, President and CEO, said, “We continued to see improvement on various operating fronts during the third quarter.Persistency, the key driver of our earned premiums, remained high, while the number of defaults and the corresponding risk in default continued their decline as cure rates and rescission rates remained consistent with the prior quarter.The decline in our risk in default once again led to a decrease in reserves, making this the fifth consecutive quarter that we have reported a decrease in reserves.Approximately 35% of the decrease in reserves was the result of a reduction in factors utilized in our reserve assumptions.During the third quarter, we also saw a slowdown in settled claims as foreclosures slowed.At this time, we are unsure what impact, if any, the current documentation issue surrounding foreclosures will have on our future financial results.While we are encouraged by the performance of our insured portfolio, we remain cautious about the outlook for the remainder of 2010 and continuing into 2011 due to a slower than expected U.S. economic recovery, lingering high unemployment rates and stagnant home prices. 1 Mr. Jones continued, “In July we repurchased all of our outstanding long-term debt from our bondholders at less than face value, resulting in a $29.6 million gain that was reported as an extraordinary item in our third quarter financial statements.This action better positions us, as a company in run-off, to maintain our focus on the efficient and effective servicing of our insured portfolio, particularly with respect to loss management, in order to maximize our claims-paying ability.We also realized net investment gains of $14.7 million during the third quarter, which were due primarily to the repositioning of our investment portfolio to reflect the delays in claim settlements.Finally, while our financial position improved during the last two quarters, our deficit in assets remains substantial and was $595.4 million at September 30, 2010.To meet all of our existing obligations, we will need to earn at least $596 million during the remaining run-off of our business.We believe that, absent significant positive changes in the economy and the residential real estate market, our existing assets and future premiums may not be sufficient to meet our current and future policyholder obligations.” For additional information concerning our results for the third quarter of 2010 and our financial position at September 30, 2010, please see our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, which will be filed with the Securities and Exchange Commission and will be available at www.sec.govor via our web site at www.triadguaranty.com.We have updated the quarterly statistical and supplemental information for the 2010 third quarter results on our web site at www.triadguaranty.com.The supplemental information can be found under “Investors” and then under “Webcasts and Presentations” by the title “Supplemental Information – Third Quarter 2010”. 2 (Relevant Triad Guaranty Inc. financial and statistical information follows) Triad Guaranty Inc.'s wholly owned subsidiary, Triad Guaranty Insurance Corporation, is a nationwide mortgage insurer pursuing a run-off of its existing in-force book of business. For more information, please visit the Company's web site at www.triadguaranty.com. Certain of the statements contained in this release are "forward-looking statements" and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements include estimates and assumptions related to economic, competitive, regulatory, operational and legislative developments. These forward-looking statements are subject to change, uncertainty and circumstances that are, in many instances, beyond our control and they have been made based upon our current expectations and beliefs concerning future developments and their potential effect on us. Actual developments and their results could differ materially from those expected by us, depending on the outcome of a number of factors, including: the possibility that the Illinois Department of Insurance may take various actions regarding Triad if it does not operate its business in accordance with its revised financial and operating plan and the corrective orders, including seeking receivership proceedings; our ability to operate our business in run-off and maintain a solvent run-off; our ability to continue as a going concern; the possibility of general economic and business conditions that are different than anticipated; legislative, regulatory, and other similar developments; changes in interest rates, employment rates, the housing market, the mortgage industry and the stock market; legal and other proceedings regarding modifications and refinancing of mortgages and/or foreclosure proceedings; the possibility that there will not be adequate interest in our common stock on the over the counter markets to ensure efficient pricing; and various factors described under "Risk Factors" and in the “Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995” in our Annual Report on Form 10-K for the year ended December 31, 2009 and in other reports and statements filed with the Securities and Exchange Commission.Forward-looking statements are based upon our current expectations and beliefs concerning future events and we undertake no obligation to update or revise any forward-looking statements to reflect the impact of circumstances or events that arise after the date the forward-looking statements are made, except as otherwise required by law. SOURCE: Triad Guaranty Inc. CONTACT: Bob Ogburn, Vice President and Treasurer, at 336.723.1282 ext. 1167 or bogburn@tgic.com ### Triad Guaranty Inc. Consolidated Statements of Operations Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) (Dollars in thousands except per share amounts) Revenues: Earned premiums $ Net investment income Net realized investment gains Other (expense) income ) ) Total revenues Losses and Expenses: Net settled claims Change in reserves ) ) ) Loss adjustment expenses Net losses and loss adjustment expenses Interest expense Other operating expenses Total losses and expenses Income (loss) before taxes and extraordinary item ) ) Income tax benefit - ) - ) Income (loss) before extraordinary item ) ) Extraordinary item - gain from repurchase and retirement of long-term debt - - Net income (loss) $ $ ) $ $ ) Per Share Information: Diluted income (loss) per share before extraordinary item $ $ ) $ $ ) Diluted income per share for extraordinary item - - Diluted income (loss) per share $ $ ) $ $ ) Diluted weighted average common and common stock equivalents outstanding (in thousands) Triad Guaranty Inc. Consolidated Balance Sheets (Unaudited) (Unaudited) September 30, December 31, September 30, (Dollars in thousands except per share amounts) Assets: Invested assets: Fixed maturities, available for sale, at market $ $ $ Equity securities, available for sale, at market - - 56 Short-term investments Cash and cash equivalents Reinsurance recoverable Other assets Total assets $ $ $ Liabilities: Losses and loss adjustment expenses $ $ $ Unearned premiums Long-term debt - Deferred payment obligation Other liabilities Total liabilities Stockholders' deficit: Accumulated deficit ) ) ) Accumulated other comprehensive income Other equity accounts Deficit in assets ) ) ) Total liabilities and stockholders' deficit $ $ $ Stockholders' deficit in assets per share: $ ) $ ) $ ) Common shares outstanding Triad Guaranty Inc. Consolidated Statements of Cash Flow Nine Months Ended September 30, (Unaudited) (Dollars in Thousands) OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Increase (decrease) in loss and unearned premium reserves ) Decrease (increase) in amounts due to/from reinsurer ) Net realized investment gains ) ) Extraordinary gain on repurchase of long-term debt ) - Decrease in deferred income taxes - ) Increase in deferred payment obligation Other operating activities ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES Purchases of investment securities ) ) Sales and maturities of investment securities (Increase) decrease in short-term investments ) Other investing activities ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES Repurchase of long-term debt ) - Net cash provided by (used in) financing activities ) - Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Triad Guaranty Inc. Sequential Quarterly Financial Statements (unaudited) Condensed Statements of Operations For TheQuarter Ended (Dollars in thousands) Sept 30, Jun 30, Mar 31, Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, Sep 30, Revenue: Earned premiums $ Net investment income Realized investment gains (losses) Other (expense) income ) - (8 ) 2 2 2 2 Total revenues Losses and Expenses: Net settled claims Change in reserves ) Loss adjustment expenses Net losses and LAE ) Interest Expense Other operating expenses Total losses and expenses Income (loss) before taxes and extraordinary item ) Income taxes (benefit) - ) Income (loss) before extraordinary item ) Extraordinary item - gain from repurchase and retirement of long-term debt - Net income (loss) $ $ $ ) $ ) $ ) $ ) $ ) $ ) $ ) CondensedBalance Sheets As Of Sept 30, Jun 30, Mar 31, Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, Sep 30, Assets Invested assets $ Cash Real estate acquired - Prepaid federal income tax - 15 15 15 Reinsurance recoverable Other assets Total assets $ Liabilities and stockholders' deficit Liabilities: Losses and loss adjustment expenses $ Long term debt - Deferred payment obligation - - - Accrued expenses and other liabilities Total liabilities Deficit in assets ) Total liabilities and stockholders' deficit $ $
